Citation Nr: 0618615	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  01-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1995 rating decision that denied service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1950 to February 1952 and from April 1952 to June 
1955.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that there was no CUE in an 
April 1995 rating decision which, in pertinent part, denied 
service connection for bilateral hearing loss.  In June 2001, 
the veteran appeared for a personal hearing before a hearing 
officer at the RO.  The case was before the Board in January 
2003, when the Board issued a decision on a separate matter, 
and notified the veteran that the issue of whether there was 
CUE in the April 1995 rating decision denial of service 
connection for bilateral hearing loss would be addressed in a 
later decision.  In a June 2005, the Board remanded the case 
for further development.  In June 2006, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.


FINDING OF FACT

The April 1995 rating decision denying service connection for 
bilateral hearing loss was not inconsistent with evidence 
then of record; and the applicable statutory and regulatory 
provisions existing at the time were properly considered and 
applied.


CONCLUSION OF LAW

The April 1995 RO decision denying the veteran's claim of 
service connection for bilateral hearing loss does not 
contain CUE, and remains final based on the evidence of 
record at the time.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE cases.  Hence, a 
lengthy discussion of the impact of the VCAA in this matter 
is not necessary.  Regardless, a July 2005 letter explained 
what is needed to establish CUE, while an April 2001 
statement of the case (SOC) and October 2001 and February 
2006 supplemental SOCs explained why the claim was denied.  
The veteran has had the opportunity to respond. 

B.	Factual Background

At the time of the April 1995 decision, the evidence of 
record included service personnel records showing the veteran 
received the Korean Presidential Unit Citation award with 
cluster and also the Presidential Unit Citation award with 
one star.  He served as a machine gun unit leader during the 
capture and securing of Seoul, the Chosin campaign, and 
operations against enemy forces in South and Central Korea.  

Service medical records show that upon entrance and 
separation examinations the veteran had 15/15, or normal 
hearing, on spoken and whispered voice testing.  Annual 
physical results during reserve service in September 1968 
also noted whispered voice test results were 15/15.  When 
providing his medical history during this physical, the 
veteran did not report that he suffered from hearing loss. 

A June 1994 statement from the veteran noted he "was 
frequently exposed to gunfire of many calibers, ranging from 
rifles to high velocity tank guns."  He said that cotton 
puffs were the only ear protection he was given, and that he 
did not even have this ear protection during the seven months 
he served in combat during the Korean War.  The veteran noted 
that when he returned from Korea, he could not hear the high-
pitched "ping" sound of an empty clip being ejected from an 
M-1 rifle and that he could seldom identify words spoken by 
women with soft voices or if he was in a room where there was 
background noise.  He believed his career had suffered from 
his hearing loss.

On VA audiological evaluation in March 1995, puretone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
8000
RIGHT
0
5
25
45
60
60
LEFT
0
5
25
60
55
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The veteran reported in service noise 
exposure from firearms training and combat related noises.  
The examiner found the veteran had an "essentially 
symmetrical sensorineural hearing loss of moderate to severe 
intensity at the high frequencies" and noted that this 
pattern was "typical of noise induced hearing loss."  

In April 1995, the RO denied service connection for bilateral 
hearing loss.  It specifically noted the veteran's entrance 
and separation exam findings that the veteran had 15/15 
hearing on spoken and whispered voice testing and found that 
there was no evidence his hearing loss occurred in or was 
caused by service or any showing he had bilateral hearing 
loss within one year of his separation from service.  The 
veteran was notified of this determination and his appellate 
rights by May 1995 correspondence.  The veteran did not 
appeal and the decision became final.  

In a September 2000 statement, the veteran asserts the April 
1995 rating decision involved CUE because the decision was 
based on the "very primitive hearing tests conducted in 1950 
and 1955, not on sound medical practice."  He believes that 
since the testing he received at the VA hospital was 
completed with sophisticated equipment, that the whispered 
and spoken voice testing was "technically insufficient."  A 
May 2001 statement also alleges that, in accordance with 
38 U.S.C.A. § 1154(b), he submitted "overwhelming evidence 
of probability that his hearing was damaged by prolonged 
gunfire 45 years ago and aggravated annually until his 
military retirement in 1971."  The veteran cites the 
National Institute for Occupational Safety and Health 
"Criteria for a Recommended Standard: Occupational Exposure 
to Noise, 1972" (NIOSH Criteria) and states that the RO's 
decision "makes no mention of having conducted a review [of 
these criteria] or diagnosis by a qualified audiologist 
intimately familiar with the effects of prolonged gunfire on 
hearing, raising the question of whether such was 
performed."  The veteran also stated he would have been 
entitled to a 10 percent rating as of the May 1994 claim 
date.

At a June 2001 hearing before a Decision Review Officer, the 
veteran testified that the first time he underwent audiometry 
testing was at the VA in conjunction with his original claim 
for compensation.  He said he had never in his civil or 
military career undergone that kind of testing and that it 
was illogical that the RO could base its decision upon the 
rudimentary spoken and whispered voice hearing tests.  He 
testified that his post-service noise exposure was minimal, 
since his jobs included writing advertising copy, planning 
computer installations as a systems engineer, and consulting 
for the Federal Government as a computer specialist.  

On August 2001 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
55
65
LEFT
5
10
30
60
65

The examiner related the veteran's hearing loss to service 
based on a 1955 VA audiogram that showed moderate bilateral 
sensorineural hearing loss at 3, 4, and 8000 Hertz.  He also 
discredited the whispered voice testing done in service, 
noting that this type of testing would not pick up high 
frequency hearing loss.  The examiner opined that since the 
veteran "had a documented high frequency hearing loss at a 
VA hospital after discharge in 1955, with pretty much the 
same results currently, I would judge that his moderate 
degree of bilateral high frequency hearing loss is most 
probably due to the acoustic trauma while he was in the 
Marine Corps on active duty and therefore would be service 
related."  

In October 2001, the RO granted service connection for 
bilateral hearing loss, with a noncompensable rating, 
effective from September 2000.  Its decision was based on the 
VA examiner's opinion regarding the etiology of the veteran's 
hearing loss.

A February 2002 statement from the veteran notes that even 
though the April 1995 and October 2001 decisions were based 
upon the same evidence their conclusions were entirely 
different.  He asserts the disparate results show that the 
RO's actions in the April 1995 decision were arbitrary and 
capricious and that that decision should be reversed.

In June 2005, the Board remanded the case to have the RO ask 
the August 2001 VA examiner to identify the source of 
information for the statement that an audiogram at a VA 
hospital in 1955 showed a high frequency hearing loss and 
asked the RO to obtain the 1955 records from that source.  A 
July 2005 response from the VA hospital noted the August 2001 
examiner was no longer employed by VA and that there was "no 
way to verify the source of information for the statement 
that he made in the exam from August 2001."  

C.	Legal Criteria and Analysis

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).

In Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.

There is no showing that the correct facts were not before 
the adjudicator or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  The 
veteran claims that the April 1995 rating decision failed to 
consider the evidentiary requirements for combat veterans 
under 38 U.S.C.A. § 1154(b) and did not provide convincing 
evidence that the veteran's hearing loss occurred because of 
factors other than service.  As alleged, there is no 
indication in the rating decision that the RO considered the 
applicable provisions of 38 U.S.C.A. § 1154(b).  However, 
38 U.S.C.A. § 1154(b) does not require the establishment of 
service connection in the absence of competent evidence 
relating a present disability (hearing loss) to the in 
service injury of a combat veteran.  The record in April 1995 
contained no competent (medical) evidence supporting that 
there was such a relationship.  The evaluation of the 
provisions of 1154(b) requires a judgment call; as stated 
above, a "disagreement as to how the facts were weighed or 
evaluated" cannot constitute clear and unmistakable error.  
Russell, 3 Vet. App. at 311.  For these same reasons, the 
veteran's allegations that the RO's 1995 decision was 
arbitrary and capricious because it reached a different 
conclusion than that of the October 2001 decision must also 
fail.  CUE cannot be found based on the sole fact that two 
different rating officers reached different conclusions.  See 
id.  Also, it is notable that the record in October 2001 
contained evidence not of record in April 1995, including a 
nexus opinion that specifically related the veteran's current 
hearing loss to his service.

Similarly, the veteran's claim must fail as to his assertions 
of CUE due to the RO's reliance on the results of the 
whispered voice testing done in service, since that testing 
was not as sophisticated as the audiometric testing completed 
by the VA.  As noted by the August 2001 VA examiner, the 
whispered voice testing may not be very reliable for 
determining whether someone has high frequency hearing loss; 
however, the evidence of record at the time of the April 1995 
decision does not appear to have included any audiometric 
testing prior to 1995.  While the August 2001 VA examiner 
commented that audiometric testing from 1955 showed 
sensorineural hearing loss at 3, 4, and 8000 hertz, these 
test results are not in the file and it is unclear whether 
they ever existed or whether the VA examiner was actually 
referring to the March 1995 VA exam that contained results 
comparable to those cited by that examiner.  Notably, the 
veteran stated at the June 2001 hearing that he had not 
undergone audiometric testing prior to that conducted in 
conjunction with his original 1994 claim for compensation for 
hearing loss.  Also, the April 1995 rating decision does not 
indicate the evidence contained any VA test results from 
1955.  While it cannot be completely verified, it is likely 
the 1955 audiometry results cited by the examiner were 
actually the 1995 audiometry results.  [These test results 
contain the veteran's date of discharge, which was in 1955.]  
Since it does not appear the RO had any hearing test results 
other than the whispered and spoken voice testing done in 
service and the audiometric testing completed in 1995, it was 
not error for the RO to rely on the whispered voice test 
results that were contemporaneous to service to conclude the 
veteran did not incur bilateral hearing loss during service.  
The audiometric testing completed in 1995 could not have been 
used to prove the veteran suffered from hearing loss 40 years 
previously.  It is also noteworthy that the veteran has 
alleged he began suffering from hearing loss immediately 
after his active duty in Korea ended; however, he did not 
report he suffered from hearing loss on annual physical 
examination in September 1968, about 13 years after he was 
discharged from active duty.  

The veteran has also asserted the RO and 1995 VA examiner did 
not consider NIOSH Criteria in reaching their conclusions.  
However, the record does not reflect that those criteria were 
of record in April 1995; furthermore, they have no binding 
legal effect on determinations under VA law.  Thus, the RO 
and VA examiner would not have been required to consider 
these criteria.  See Cook, 258 F.3d at 1313-15.  To the 
extent that the veteran's arguments assert a failed duty to 
assist (by obtaining a medical opinion), it is noteworthy 
that in Cook, the Federal Circuit also held that a breach of 
a duty to assist cannot constitute CUE.

The veteran's allegations of CUE in the April 1995 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated.  As indicated 
above, this cannot form the basis of a valid claim of CUE.  
Hence, the April 1995 RO decision denying service connection 
for bilateral hearing loss was entirely consistent with, and 
supported by, the evidence of record; was in accordance with 
governing law and regulations; and did not involve CUE.  

[As the veteran has indicated that he filed this CUE claim 
for the purpose of establishing an earlier effective date for 
the award of compensation for hearing loss disability, the 
Board would be remiss if it did not advise the veteran that 
neither the March 1995 audiometry nor the August 2001 
audiometry showed hearing loss disability that was of a 
compensable level.]






ORDER

The appeal to establish CUE in an April 1995 rating decision 
denying service connection for bilateral hearing loss is 
denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


